     Case 2:19-cv-02467-JAM-DB Document 16 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAH RA EL BEY,                                    No. 2:19-cv-2467 JAM DB PS
12                       Plaintiff,
13               v.                                     ORDER TO SHOW CAUSE
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17           Plaintiff Jah Ra El Bey is proceeding in this action pro se. This matter was, therefore,

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   On October 7, 2020, defendants Department of Housing and Urban Development and the Social

20   Security Administration were dismissed from this action. (ECF No. 15.) Although named as a

21   defendant in the amended complaint, the County of Sacramento has not appeared in this action

22   and plaintiff has not filed proof of service on the County of Sacramento. (Am. Compl. (ECF No.

23   7) at 3.)

24           Plaintiff has been repeatedly warned that Rule 4(m) of the Federal Rules of Civil

25   Procedure provides that a defendant must be dismissed if service of the summons and complaint

26   is not accomplished on the defendant within 90 days after the complaint was filed. (ECF No. 2 at

27   1; ECF No. 12 at 2.) More than 90 days have passed, the County of Sacramento has not appeared

28   in this action, and the docket does not reflect proof of service on the County of Sacramento or any
                                                       1
     Case 2:19-cv-02467-JAM-DB Document 16 Filed 12/02/20 Page 2 of 2


 1   other defendant. In this regard, it appears that plaintiff has failed to prosecute this action. In light
 2   of plaintiff’s pro se status, and in the interests of justice, the court will provide plaintiff with an
 3   opportunity to show good cause for plaintiff’s conduct.
 4           Accordingly, IT IS HEREBY ORDERED that:
 5           1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
 6   this case should not be dismissed for lack of prosecution 1; and
 7           2. Plaintiff is cautioned that the failure to timely comply with this order may result in a
 8   recommendation that this case be dismissed.
 9   DATED: December 1, 2020                                 /s/ DEBORAH BARNES
                                                             UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     1
27     Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                         2
